EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Hussey on May 23, 2022.
The application has been amended as follows: 
IN THE CLAIM(S):
Upon entry of the amendment filed May 18, 2022, please amend claim 25 as follows: 
25.	(Currently Amended) A device comprising at least one optoelectronic component and at least one optical waveguide, said optoelectronic component and said optical waveguide configured to transfer light between each other, and wherein the optical waveguide comprises: 
at least one longitudinal section comprising at least one Bragg grating and a plurality of scattering centers, said Bragg grating having a variable grating constant along its longitudinal extent, the Bragg grating configured to permit light having a predetermined wavelength to be transmitted through the Bragg grating, wherein the scattering centers are configured to scatter the light having the predetermined wavelength laterally out of said optical waveguide, 
wherein said scattering centers are formed by local modifications of the material of the optical waveguide, by laser radiation and/or by dispersed nanoparticles, and wherein the optoelectronic component is arranged at the side of said optical waveguide and at a lateral distance therefrom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        





or
May 24, 2022